—Judgment unanimously affirmed. Memorandum: The contention that the proof of serious physical injury is insufficient to support defendant’s conviction of assault in the second degree (see, Penal Law § 120.05 [1]) has not been preserved for our review (see, CPL 470.05 [2]; People v Gray, 86 NY2d 10, 19), and we decline to exercise our power to review that contention as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]). The sentence imposed is not unduly harsh or severe. (Appeal from Judgment of Niagara County Court, Hannigan, J.—Assault, 2nd Degree.) Present—Green, J. P., Lawton, Hayes, Callahan and Fallon, JJ.